Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 9, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  148981(52)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    SC: 148981
  v                                                                 COA: 319642
                                                                    Muskegon CC: 12-062665-FH
  PAUL J. BETTS, JR.,
             Defendant-Appellant.
  ______________________________________/

        On order of the Chief Justice, the third motion of defendant-appellant to extend the
  time for filing his brief is GRANTED. The brief will be accepted as timely filed if
  submitted on or before December 20, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 December 9, 2019

                                                                               Clerk